DETAILED ACTION
This is an allowance of all claims filed on 02/28/2022. Claims 1-5, 7 and 10-15 are pending. Claims 2-5, 7, 10 and 13-14 have been amended. Claims 6 and 8-9 are cancelled. After reviewing, Claims 1-5, 7 and 10-15 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites: “compare the tagged I/O system requests to a data payload exercised against physical segments of the device;”
Closest prior art Jain [US 2017/0199769] appears to teach a system for wear leveling monitoring, which collects data and analyze to determine placement of data. Diggs [US 2009/0204852] appears to teach determination of correlation of data and failure probability.
However, the prior arts on record do not appear to teach or fairly suggest the allowable subject matter. Therefore, Claim 1 and its dependent claims 2-5 are allowed.
Independent claim 7 recites: “wherein the outliers are I/O system requests that have a higher failure probability than other I/O system requests that include similar behaviors;”
Closest prior art Jain [US 2017/0199769] appears to teach a system for wear leveling monitoring, which collects data and analyze to determine placement of data. Diggs [US 2009/0204852] appears to teach determination of correlation of data and failure probability.
However, the prior arts on record do not appear to teach or fairly suggest the allowable subject matter. Therefore, Claim 7 and its dependent claims 10-12 are allowed.
Independent claim 13 recites the same allowable subject matter as claim 1. Therefore, under the same rationale, Claim 13 and its dependent claims 14-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132